IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-30406
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JAMES DOUGLAS PICKERING,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 96-CR-93-B
                        - - - - - - - - - -
                         February 20, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     James Douglas Pickering challenges the sufficiency of the

evidence to support his conviction for the transfer or

unauthorized use of food stamp coupons.       He argues that the

Government failed to defeat his entrapment defense because it did

not show that he was predisposed to commit the crimes for which

he was convicted.   He argues that his acquittal on Count One of

his indictment precluded guilty verdicts on the remaining counts.

We have reviewed the record and the parties’ briefs and AFFRIM.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30406
                               -2-

See United States v. Knox, 112 F.3d 802, 807 (5th Cir. 1997);

United States v. Morris, 974 F.2d 587, 588 (5th Cir. 1992).

     AFFIRMED.